725 N.W.2d 49 (2006)
Deserai LAWSON, Next Friend of Zhimon Bingham, a Minor, Plaintiff-Appellee,
v.
KREATIVE CHILD CARE CENTER, INC., Defendant-Appellant.
Docket No. 130872, COA No. 256388.
Supreme Court of Michigan.
December 28, 2006.
On December 13, 2006, the Court heard oral argument on the application for leave to appeal the February 23, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.